Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Vancura (US 2010/0029381 A1) generally discloses a gaming machine with hidden attribute symbols.
Regarding claim 1, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining that a hidden symbol has landed on a pay line, wherein the hidden symbol comprises a plurality of symbol portions, wherein the plurality of symbol portions are capable of different presentations under application of different lighting conditions; determining a number of bonus spins to award based upon a current presentation of the hidden symbol, wherein the current presentation comprises revealing a first portion of the plurality of the symbol portions of the hidden symbol  

Regarding claim 9, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining that a hidden symbol has landed on a pay line, wherein the hidden symbol is capable of different presentations; determining a number of bonus spins to award based upon a first one of the different presentations, the first one of the different presentations achieved by applying a first lighting condition to the hidden symbol, the first lighting condition comprising a first backlighting condition where the hidden symbol is backlit with light having a predetermined wavelength, wherein the predetermined wavelength of the light causes a first portion of the hidden symbol to be made visible to a player and does not cause a second portion of the hidden symbol to be made visible to the player  

Regarding claim 23, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
determining a number of bonus spins to award based upon a first one of the different presentations, the first one of the different presentations achieved by applying a first lighting condition to the hidden symbol; updating a credit meter to reflect a number of bonus spins available for the slot game based upon the determined number of bonus spins awarded; enabling a bonus spin for the slot game; determining that the hidden symbol has landed on the pay line at an end of the bonus spin; and awarding at least one additional bonus spin based on the hidden symbol landing on the pay line at the end of the bonus spin, wherein a number of the additional bonus spins awarded is based upon the first one of the different presentations  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715